Olin Corporation 190 Carondelet Plaza, Suite 1530 Clayton, Missouri 63105-3443 (314) 480-1400 April 27, 2010 Via EDGAR and Facsimile United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Olin Corporation – FormS-3/A (File No. 333-101029) (CIK: 0000074303) Ladies and Gentlemen: In accordance with Rule 477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), Olin Corporation (the “Company”) hereby requests withdrawal of its Amendment to Registration Statement on Form S-3/A (File No. 333-101029) together with all exhibits and amendments thereto (the “Amendment”), that was filed with the Securities and Exchange Commission (the “Commission”) on April 26, 2010.The Company requests withdrawal of the Amendment because it was coded with the wrong Edgar submission type code.The Company will immediately after this filing be resubmitting its filing as a Post-Effective Amendment to the Registration Statement on Form S-3 (File No. 333-101029), that was originally filed with the Commission on November 5, 2002 and amended and declared effective on December 20, 2002 using the correct Edgar submission type. If you have any questions with respect to this request, please call Mary Anne O’Connell of the law firm of Husch Blackwell Sanders LLP at (314) 480-1715. Sincerely, OLIN CORPORATION By:/s/ George H. Pain George H. Pain Vice President, General Counsel and Secretary
